Citation Nr: 0110081	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-08 946	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to secondary service connection 
for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from November 1939 to July 
1945.  

In February 1984, the Board of Veterans' Appeals (Board) 
denied service connection for right hip disability as 
secondary to service-connected right fibula fracture.  

The present appeal arises from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The appeal was docketed at the Board in 2000.


FINDINGS OF FACT

1.  In February 1984, the Board denied service connection for 
right hip disability as secondary to service-connected right 
fibula fracture.

2.  The additional evidence received since the February 1984 
Board denial of service connection for right hip disability 
as secondary to service-connected right fibula fracture is, 
in part, cumulative to evidence previously of record and is, 
in its entirety, not so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

Evidence received since the February 1984 Board denial of 
service connection for right hip disability as secondary to 
service-connected right fibula fracture is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete his claim 
have been met.  In this regard, by virtue of a Statement of 
the Case (SOC) issued during the pendency of the appeal, the 
veteran was given general notice of the information or 
evidence necessary to substantiate his claim.  Further, such 
advisement was reiterated with specificity in the "Reasons 
and Bases" portion of the SOC.  In addition, while the 
veteran, in his April 2000 Substantive Appeal, made reference 
to a "1982" statement from a non-VA physician which had then 
been submitted to the veteran's employer, a copy of the same 
was at the same time submitted to the RO and the veteran has 
identified no other pertinent clinical evidence.

Disability which is proximately due to or the result of (or 
aggravated by) a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2000).  The 
February 1984 Board denial of service connection for right 
hip disability as secondary to service-connected right fibula 
fracture is final, based upon the evidence then of record.  
38 U.S.C.A. § 7104 (West 1991).  However, if new and material 
evidence is submitted, a previously denied claim must be 
reopened.  38 U.S.C.A. § 5108.  Therefore, the issue for 
appellate determination is whether the evidence received 
since the February 1984 Board decision is new and material 
under the provisions of 38 C.F.R. § 3.156(a).  In accordance 
with 38 C.F.R. § 3.156(a), "[n]ew and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

Service medical records reflect that the veteran sustained a 
complete fracture of his right fibula in April 1944.  Service 
connection for residuals, fracture, right fibula, was granted 
in 1981.

In denying service connection for right hip disability as 
secondary to service-connected right fibula fracture in 
February 1984, the Board found that "[a]ny disability of the 
....right hip....which [then existed was] unrelated to the 
veteran's service-connected residuals of a right fibula 
fracture."  Evidence in the Board's possession in February 
1984 included the veteran's service medical records, which 
(though of no necessary bearing on a claim for secondary 
service connection) are negative for any reference to a right 
hip problem.  Also in the Board's possession in February 1984 
was a March 1982 statement from a non-VA physician, Henry W. 
Schrickel, D.C., wherein the physician stated, in pertinent 
part, "[p]lease be advised [that] it is my opinion that [the 
veteran's service-connected fracture, right fibula] is 
directly related to the....right hip disability that he now 
has."  Also in the Board's possession in February 1984 was 
the report pertaining to the veteran's examination 


by VA in June 1982.  The veteran alluded to experiencing 
problems with his "hip" since service.  X-ray examination of 
his right hip revealed "some dystrophic calcification in the 
ligaments about the hip laterally."  There was no pertinent 
diagnosis. 

Evidence added to the record since February 1984 includes, in 
addition to copies of service medical records which were 
previously of record, a report pertaining to an X-ray 
examination of the veteran's right hip, which was performed 
under non-VA auspices in March 1999; the impression was 
"[n]egative" right hip.  Also recently received is a report 
pertaining to the veteran's (fee basis) examination by VA in 
March 1999, at which time the veteran complained of 
experiencing pain and stiffness which extended into his right 
hip.  Findings on physical examination included an ability to 
flex the right hip to 110 degrees; pertinent X-ray 
examination was described as being "unremarkable".  In the 
examination impression, the examiner opined that the 
veteran's diminished motion in the right hip was "not 
related" to his prior fracture involving his right lower 
extremity.

Most recently, in April 2000, the veteran submitted a copy of 
a June 1982 statement from Dr. Schrickel (which was 
apparently not in the Board's possession in February 1984) 
wherein the physician stated, in pertinent part, "[p]lease be 
advised [that] it is my opinion that [the veteran's service-
connected fracture, right fibula] is directly related to 
the....right hip disability that he now has."  Copies of recent 
private treatment records have also been submitted.

In considering whether new and material evidence has been 
submitted since February 1984 to reopen the veteran's claim 
for service connection for right hip disability as secondary 
to service-connected right fibula fracture, the Board is of 
the opinion that evidence of such character has not been 
received.  In this regard, the recently received copies of 
service medical records are duplicates of evidence which was 
in the Board's possession in February 1984.  As such, this 
evidence, in accordance with the pertinent aspect of 
38 C.F.R. § 3.156 cited above, is not "new".  


With respect to the report pertaining to the veteran's March 
1999 VA examination, such item of evidence is, clearly, 
"new".  However, this item of evidence is not "material", 
inasmuch as the opinion therein advanced by the VA examiner, 
i.e., that the veteran's diminished motion in the right hip 
(even ignoring the more salient matter of whether the veteran 
has any present disability/pathology referable to the right 
hip, the same being requisite for service connection 
generally, see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)) was "not related" to his prior fracture involving his 
right lower extremity, is not probative of secondary service 
connection for right hip disability.  Recent private 
treatment records do not pertain to the right hip and, thus, 
are not material.  Finally, as to the recently submitted copy 
of a June 1982 statement from Dr. Schrickel, wherein the 
physician stated, in pertinent part, "[p]lease be advised 
[that] it is my opinion that [the veteran's service-connected 
fracture, right fibula] is directly related to the....right hip 
disability that he now has", the foregoing quoted language is 
identical to that reflected in a March 1982 submission from 
Dr. Schrickel which was in the Board's possession in February 
1984.  Therefore, the recently received June 1982 submission 
from Dr. Schrickel is cumulative (if not essentially 
duplicative) to the corresponding March 1982 item from the 
same physician which was in the Board's possession in 
February 1984 and, as such, the June 1982 submission in not 
"new".  See 38 C.F.R. § 3.156(a).  In light of the above 
observations, then, it is concluded that no item of "new and 
material" evidence, i.e., no item of evidence that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, in accordance with the above-
cited provisions of 38 C.F.R. § 3.156(a), has been submitted 
in conjunction with the veteran's attempt to reopen his claim 
for service connection for right hip disability as secondary 
to service-connected right fibula fracture.  Therefore, such 
claim is not reopened.  38 U.S.C.A. § 5108; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. § 3.156(a).




ORDER

New and material evidence not having been received, the 
veteran's application to reopen his claim of entitlement to 
secondary service connection for right hip disability is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

